Citation Nr: 1735493	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for allergic rhinitis.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain any available outstanding private treatment records and to obtain additional VA examinations and opinions.

I. Private Treatment Records

The Veteran testified in the May 2017 Board hearing that he sees a primary care physician. The Veteran specifically stated he saw his primary care physician in October 2016. The Veteran's spouse testified that the Veteran has had a physical every two years for his work. The record only contains private medical records from September 2001 to December 2001, January 2005 to August 2006, and a medical statement in April 2008. The duty to assist requires VA to make reasonable efforts to obtain relevant records not in the custody a federal department or agency, including records from private medical care providers. See 38 C.F.R. § 3.159 (c) (1). Therefore, the AOJ should request authorization to obtain the Veteran's primary care physician treatment records.

Moreover, the Veteran testified that when he had surgery on a post-service left knee injury, his doctor, Dr. K, told him that he had a prior injury to his ligament. In April 2008, Dr. K. provided a medical statement. Dr. K stated that the Veteran had fairly significant grade III and focal areas of grade IV chondromalacia or arthritis which the doctor opined was long standing. Dr. K further stated that he could not specifically state what his past knee injury may be related to, but the issue has been a long chronically developing situation. The Veteran also underwent a VA examination in December 2007. The examiner stated that the records concerning the Veteran's knee would be forwarded to the RO for inclusion in his claims folder. It appears the records were not included in the claims file. Therefore, the RO should attempt to obtain the Veteran's treatment records from Dr. K.  

II. Initial Compensable Rating for Allergic Rhinitis

The Veteran's most recent examination for the Veteran's allergic rhinitis was in November 2007. The Veteran testified in the May 2017 Board hearing that over the years his rhinitis kept getting worse. Therefore, a new examination to determine the severity of the Veteran's service connected rhinitis is warranted. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

III. Service Connection for Left Knee Disability

The Veteran underwent a VA examination in December 2007. The examiner diagnosed the Veteran with degenerative joint disease in both knees. The examiner opined that he could not find a nexus between the Veteran's degenerative join disease in his knees and service. The examiner reasoned that there was a lack of documentation of any arthritic findings on x-rays in his service medical record. As stated, above Dr. K opined that before the Veteran's surgery he found the Veteran had fairly significant grade III and focal areas of grade IV chondromalacia or arthritis. The Board notes that while the December 2007 examiner had the Veteran's records from Dr. K., it does not appear that he reviewed Dr. K.'s opinion that the Veteran's knee condition was a long chronically developing situation. Therefore, an addendum etiology left knee opinion is warranted, taking into account Dr. K's opinion. 

IV. Hypertension 

The Veteran underwent a VA hypertension examination May 2010. The examiner diagnosed the Veteran with borderline hypertension. The examiner stated that although the Veteran was clearly diagnosed with hypertension in service, the fact that he did not require medication for a decade suggested the Veteran's swings between high, mildly elevated, and normal blood pressure was infrequent or not severe enough to warrant medical treatment. The examiner further stated that stress played a role in the Veteran's blood pressure levels. The Board finds that this opinion is not adequate for adjudication. The examiner's reasoning for a negative nexus opinion is unclear. 

Further, the Veteran testified in the May 2017 Board hearing that he currently takes blood pressure medication prescribed by his primary doctor. The Veteran's wife also testified that the Veteran takes blood pressure medication. Therefore, an addendum opinion is required to determine if the Veteran currently has a diagnosis of hypertension and whether it is etiologically related to service. 

V. Sinusitis 

The Veteran's service treatment records demonstrate that the Veteran was diagnosed with sinusitis in service in January 1989. In June 1996, the Veteran's service treatment records indicate that the Veteran had been treated in the past for recurrent sinusitis. The Veteran testified in the May 2017 Board hearing that during service he had blockage of ear and nostrils. He further testified he still has issues with the symptoms he had in service.  

This evidence meets the low bar necessary to suggest a relationship between the Veteran's claimed sinusitis and service. As such, VA's duty to provide an examination is triggered. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran had a general compensation and pension examination in November 2007. In this examination the Veteran provided a description of his symptoms; however the examiner did not provide an opinion as to whether the Veteran had sinusitis nor discuss his in-service diagnosis of sinusitis. Therefore, an examination to determine the etiology of the Veteran's claimed sinusitis is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for his claimed conditions.

The RO should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder and especially any treatment records from Dr. K concerning the Veteran's left knee. All reasonable attempts should be made to obtain these records. 

2. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of allergic rhinitis. The examiner must review the claims file and should note that review in the report. The examiner should identify and describe in detail all symptoms of rhinitis. The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

3. Obtain an addendum medical opinion to the December 2007 VA examination report. The examiner should determine whether the Veteran's left knee condition is etiologically related to the Veteran's active service. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion:  

Whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability is etiologically related to an in-service injury, disease, or event. The examiner should address the Veteran's private doctor's opinion that the Veteran had a knee condition that was a long chronically developing situation. The examiner should address the Veteran's service treatment records that indicate the Veteran injured his knee in January 1986.

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Obtain an addendum medical opinion to the May 2010 examination report. The examiner should determine whether the Veteran's diagnosed hypertension is etiologically related to the Veteran's service. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion:  

Whether it is at least as likely as not (a 50 percent or greater probability) that any current hypertension is etiologically related to an in-service injury, disease, or event. The examiner should take into account the competent and credible statements of the Veteran and his spouse that the Veteran takes blood pressure medication. The examiner should address any new private treatment records concerning hypertension, should the RO obtain the Veteran's private treatment records. 

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. Schedule the Veteran for a VA examination to determine the etiology of any current sinusitis. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion:  

(a) whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has a current diagnosis of sinusitis. And if the Veteran has a current diagnosis of sinusitis then:

(b) whether it is at least as likely as not (a 50 percent or greater probability) the claimed sinusitis is etiologically related to an in-service injury, disease, or event.

The examiner should address the Veteran's in-service diagnosis of sinusitis and the Veteran's competent and credible statements that he still suffers symptoms blockage of his ears and nose.

The examiner must provide a complete rationale for the opinions stated. If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




